Name: Commission Regulation (EEC) No 551/88 of 29 February 1988 fixing the rate of the aid for dried fodder
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 3 . 88 Official Journal of the European Communities No L 54/33 COMMISSION REGULATION (EEC) No 551/88 of 29 February 1988 fixing the rate of the aid for dried fodder THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the average world market price is determined for a bulk pelleted product, delivered to Rotterdam, of the standard quality for which the guide price has been fixed ; Having regard to the Treaty establishing the European Economic Community, and in particular Article 5 thereof, Having regard to the Act of Accession of Spain and Portugal, N Whereas, under Council Regulation (EEC) No 1417/78 of 19 June 1978 on the aid system for dried fodder (*), as last amended by Regulation (EEC) No 1173/87 (*), the average world market price for the products described in the first indent of Article 1 (b) of Regulation (EEC) No 1117/78 is to be determined on the basis of the most favourable actual purchase possibilities excepting those which cannot be considered representative of the real market trend ; whereas offers and quotations recorded during the first 25 days of the month in question for quantities that can be delivered during the following calendar month are to be usted ; whereas the average world market price thus deter ­ mined is used to fix the supplementary aid rate applicable on the following month ; Having regard to Council Regulation (EEC) No 1117/78 of 22 May 1978 on the common organization of the market in dried fodder ('), as last amended by Regulation (EEC) No 3996/87 (2), and in particular Article 5 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the necessary adjustments must be made in the case of offers and quotations not of the type referred to above ; whereas these adjustments were defined in Article 3 of Commission Regulation (EEC) No 1528/78 of 30 June 1978 laying down detailed rules for the application of the system of aid for dried fodder Q, as last amended by Regulation (EEC) No 2334/87 f) ; Whereas, under Article 5 (1 ) of Regulation (EEC) No 1117/78, when the guide price is higher than the average world market price, aid is given for dried fodder as described under Article 1 (b) and (c) of that Regulation obtained from fodder plants harvested in the Commu ­ nity ; whereas this aid is equal to a percentage of the difference between these two prices for dehydrated fodder and for protein concentrates ; whereas the aid for fodder otherwise dried includes an amount to be deducted ; Whereas this percentage and the guide price were fixed by Council Regulation (EEC) No 1961 /87 of 2 July 1987 fixing the guide price for dried fodder for the 1987/88 marketing year (3) ; Whereas, when no offer of or quotation for the products described in the first indent of Article 1 (b) of Regulation (EEC) No 1117/78 can be used to determine the average world market price, it is to be determined from offers on the world market of, and quotations on, the exchanges important for international trade for the products described in the second indent of Article 1 (b) of Regula ­ tion (EEC) No 1117/78 ; Whereas Commission Regulation (EEC) No 2334/87 (4), fixed the rate referred to in Article 5 (2) of Regulation (EEC) No 1117/78 ; Whereas, under Article 3 of Regulation (EEC) No 1417/78 , when no offer or quotation can be used to deter ­ mine the average world market price, this price is deter ­ mined on the basis of he sum of the value of competing products ; whereas those products are defined in Article 3 (3) of Regulation (EEC) No 1528/78 ; Whereas, in the absence of the guide price for dried fodder and of the percentage referred to in Article 5 of Regulation (EEC) No 1117/78 and of the intervention price for barley for the 1988/89 marketing year, the rate of the aid in case of advance fixing for the months concerned has been obtainable only provisionally and should be confirmed or replaced once the guide price and the percentages referred to in Article 5 of Regulation (EEC) No 1117/78 and of the intervention price for barley for the 1988/89 marketing year are known ; Whereas, under Article 11 of Regulation (EEC) No 1417/78 , when forward prices differ from that applying in the month when the application is lodged, the aid rate is adjusted by a correcting amount calculated from the trend of forward prices ; (') OJ No L 142, 30. 5. 1978 , p. 1 . 0 OJ No L 377, 31 . 12. 1987, p. 34. (3) OJ No L 184, 3 . 7. 1987, p . 7. 0 OJ No L 210, 1 . 8 . 1987, p . 63. 0 OJ No L 171 , 28. 6. 1978, p. 1 . ( «) OJ No L 113, 30. 4. 1987, p. 13 . f) OJ No L 179, 1 . 7. 1978, p. 10. o OJ No L 210, 1 . 8 . 1987, p. 63. No L 54/34 Official Journal of the European Communities 1 . 3, 88 Whereas the correcting amount is equal to the difference between the average world market price and the average forward world market price multiplied by the percentage fixed in Article 3 of Council Regulation (EEC) No 1315/85 ('); whereas when for one of the months fol ­ lowing that of the introduction of aid the average forward world market price cannot be determined by applying the criteria specified in Article 1 of Regulation (EEC) No 1417/78 , the price determined for the previous month is used to calculate the difference ; whereas when for two or more consecutive months following that of the introduc ­ tion of aid, the average forward world market prices cannot be determined by applying the criteria set out in Article 1 of Regulation (EEC) No 1417/78, the prices for the months in question are determined by applying the criteria laid down in Article 3 of Regulation (EEC) No 1417/78 ; Whereas, where the average world market price is deter ­ mined in accordance with Article 3 of Regulation (EEC) No 1417/78, the corrective amount must be equal to the difference between the average world market price and the average forward world market price determined by applying the criteria laid down in Article 3 (3) of Regula ­ tion (EEC) No 1528/78 and valid for delivery during a month other than that in which the aid is introduced, adjusted by the percentage fixed under Article 5 (2) of Regulation (EEC) No 1117/78 for the product concerned ; whereas where the average forward world market price for one or more months cannot be determined by applying the criteria laid down in Article 3 (3) of Regulation (EEC) No 1528/78, the corrective amount must be fixed for the month or months in question at a level such that the aid is equal to zero ; Whereas, if the aid system is to operate normally, refunds should be calculated on the following basis ;  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 ( 1 ) of Council Regula ­ tion (EEC) No 1676/85 (2), as last amended by Regula ­ tion (EEC) No 1636/870 ;  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded over a given period in rela ­ tion to the Community currencies referred to in the previous indent and the aforesaid coefficient ; Whereas, pursuant to Articles 120 (2) and 306 (2) of the Act of Accession, the aid applicable in these two Member States is to be adjusted by an amount equal to the inci ­ dence of customs duties on imports of these products from third countries ; whereas, in addition, in Spain the amount is to be adjusted by the difference, multiplied by the percentage and the amount referred to in Article 5 (2) of Regulation (EEC) No 1117/78 , between the guide price applied in Spain and the common guide price ; Whereas, as the result of the applications of all these provisions to the offers and quotations which the Commission has recorded, the rate of the aid for dried fodder must be fixed as indicated in the table annexed to this Regulation, HAS ADOPTED THIS REGULATION : Article 1 1 . The rate of the aid referred to in Article 5 (3) of Regulation (EEC) No 111 7/78 is fixed in the Annex to this Regulation. 2. The rate of the aid in case of advance fixing for the 1988/89 marketing year shall, however, be confirmed or replaced with effect from 1 March 1988 to take into account the prices and measures in the Annex fixed for the 1988/89 marketing year. Article 2 This Regulation shall enter into force on 1 March 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 February 1988 . For the Commission Frans ANDRIESSEN Vice-President (2) OJ No L 164, 24. 6. 1985, p. 1 . O OJ No L 153, 13 . 6. 1987, p. 1 .(') OJ No L 137, 27. 5 . 1985, p. 28 . 1 . 3. 88 Official Journal of the European Communities No L 54/35 ANNEX to the Commission Regulation of 29 February 1988 fixing the rate of the aid for dried fodder Aid applicable from 1 March 1988 to dried fodder (ECU/tonne) \ Fodder dehydrated by artificial heat-dryingProtein concentrates Fodder otherwise dried \ Spain Portugal Other *MemberStates Spain Portugal OtherMemberStates Aid 68,023 88,417 90,083 25,023 45,417 47,083 Aid in case of advance fixing for the month of : I (ECU/tonne) April 1988 68,649 ' 89,055 90,709 25,649 46,055 47,709 May 1988 ( «) 71324 91,780 93,384 28324 48,780 50,384 June 1988 (') 71,324 91,780 93,384 28,324 48,780 50,384 July 1988 (') 71,484 91,943 93,544 28,484 48,943 50,544 August 1988 0 &lt; 71,484 91,943 93,544 28,484 48,943 50,544 September 1988 0 70,090 90,523 92,150 27,090 47,523 49,150 October 1988 (2) 0,000 0,000 0,000 0,000 0,000 0,000 November 1988 0 0,000 0,000 0,000 0,000 0,000 0,000 December 1988 0 0,000 0,000 0,000 0,000 0,000 0,000 January 1989 0 0,000 0,000 0,000 0,000 0,000 0,000 February 1989 0 0,000 0,000 0,000 0,000 0,000 0,000 March 1989 0 0,000 0,000 0,000 0,000 0,000 0,000 (') Subject in the case of advance fixing for the 1988/89 marketing year to the adoption of prices and related measures for that marketing year. 0 In accordance with Article 6 (b) of Regulation (EEC) No 1528/78 .